Fourth Court of Appeals
                                          San Antonio, Texas
                                                 March 16, 2022

                                              No. 04-22-00109-CR

                                          IN RE Samuel MIRELES

                                              Original Proceeding 1

                                                     ORDER

        On February 22, 2021, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

         It is so ORDERED on March 16, 2022.



                                                                        _____________________________
                                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2020-CR-10686, styled State v. Mireles, pending in the 186th Judicial District
1

Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.